Citation Nr: 0838763	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  06-32 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a throat 
disability manifested by hoarseness, to include on a 
secondary basis.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel





INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1952.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2005 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in May 2005, which denied the veteran's claim.  

The Board notes that the RO appeared to decide the claim on 
the merits.  However, despite the determination reached by 
the RO, the Board must find new and material evidence in 
order to establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001).

The issue of entitlement to service connection for a throat 
disability manifested by hoarseness is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The RO denied the veteran's claim for service connection for 
a throat condition in an unappealed rating decision of July 
1989; the evidence received since the July 1989 decision 
includes evidence that is neither cumulative nor redundant of 
the evidence previously of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a throat 
disability manifested by hoarseness.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate all 
elements of his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In light of the 
favorable determination with respect to whether new and 
material evidence has been submitted, and the need to remand 
for additional information with regard to the merits of the 
case, no further discussion of VCAA compliance is needed.

Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection for a throat condition was originally 
denied in an unappealed June 1989 rating decision on the 
basis that the veteran's hoarseness was not found to be 
related to service or his service-connected disability 
(reactive lymph nodes, status post excision, midline 
mandibular area).  The veteran received notice of this 
decision by letter dated in July 1989.  The evidence 
considered at the time of this denial includes service 
treatment records and VA treatment records.  Service 
treatment records revealed the veteran complaining in 
February 1952 for a nervous, choking sensation at night for 
several nights.  The veteran was noted to have been okay 
until a new first Sergeant took over and the veteran felt he 
was being treated unfairly.  

A March 1989 medical record noted increasing hoarseness.  On 
examination there were no masses or lesions.  The assessment 
was throat hoarseness.  Another March 1989 VA medical record 
notes that the veteran has had breathing problems and spasm 
since his surgery.  The assessment was constriction of 
trachea secondary to scarring.  An April 1989 VA surgical 
clinic record notes the veteran's complaint of hoarseness, 
feeling of a thickness in his throat like a knot, and a very 
sore throat.  On examination there were no gross lesions; 
but, all throat tissues were somewhat edematous.  

The evidence received subsequent to the June 1989 decision 
includes VA examination reports dated in July 1994 and March 
2005, as well as VA progress notes through September 2008.  
The July 1994 VA examination report notes complaints of 
numbness in the area where the lymph node surgery took place, 
difficulty swallowing, always spitting up stuff, and having a 
choking feeling in the area of the surgery.  Examination 
revealed a hard, tender nodule measuring 2 cm by 1 cm, just 
to the right of the midline scar under the mandible.  He also 
had a smaller, nontender nodule to the left of the midline, 
measuring 1 cm by 1 cm.  This nodule was soft, and in the 
examiner's opinion, felt like a normal lymph node.  The 
examiner stated that the veteran's current problems of 
swallowing and/or spitting up cannot be associated with the 
previous surgery.  The March 2005 VA examination report notes 
that the veteran complained of numbness in the area of the 
surgery.  The veteran also stated that the choking and 
trouble swallowing that he still has is only present when he 
gets nervous.  The veteran reported that he is not being 
treated for the area of the scar at the present time, nor has 
he been treated since the last VA examination.  On 
examination there was slight tenderness to the right of the 
midline scar, but no evidence of any nodule either to the 
right or the left.  No lymph nodes were felt.  The diagnosis 
was status postoperative removal of reactive lymph node from 
just below the mandible with residual scarring, not unsightly 
and not tender; no remaining lymph nodes present.  

This evidence is neither cumulative nor redundant of the 
evidence previously of record.  Furthermore, it relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  
Accordingly, reopening of the claim is in order.  


ORDER

New and material evidence having been presented, the claim 
for entitlement to service connection for a throat disorder 
manifested by hoarseness is reopened.


REMAND

Reopening the claim does not end the inquiry, however.  The 
claim must still be reviewed on the merits.  However, the 
Board finds that additional development is needed prior to 
such review.

The Board notes that the service treatment records confirm 
the following treatment.  In February 1952 the veteran was 
referred to mental hygiene for a nervous, choking sensation 
at night for several nights.  The veteran was noted to have 
been okay until a new first Sergeant took over and the 
veteran felt he was being treated unfairly.  He was noted to 
be quite shaky.  The impression was anxiety reaction.  In 
March 1952 a midline nontender mass was found and noted to be 
freely movable.  In April 1952 the mass was swollen.  A seven 
day course of penicillin was given.  In November 1952 the 
veteran had a 2 cm nodule, freely movable in midline.  The 
veteran was sent to the surgery clinic.  The December 1952 
separation examination report notes a small pecan-sized cyst, 
now tender, midline in the submandibular area.  

The post-service medical evidence reveals that at the October 
1953 VA examination the veteran stated that his cyst gets 
sore.  A hand written noted states that the veteran had no 
trouble with his throat despite the cyst.  Examination 
revealed a hard almond size gland, left neck.  It was noted 
to be asymptomatic.  A hand written note indicates that the 
pharynx and larynx were within normal limits.  On 
examination, there was one small palpable gland on the left 
aspect of the neck.  It was thought to be a sebaceous cyst or 
a thyroglossal cyst, not growing, asymptomatic.  A hand 
written note states that there is no disease in the throat.

In October 1953, service connection was awarded for the 
growth in the veteran's throat.  The service-connected 
disability is currently characterized as reactive lymph 
nodes, status post excision, midline mandibular area.

A VA hospital record from January 1957 notes that the veteran 
underwent surgery on January 23, 1957, in order to remove the 
small submental mass under his chin.  The discharge diagnosis 
was lymph node, reactive, midline submental.  

A March 1989 medical record notes increasing hoarseness.  On 
examination there were no masses or lesions.  The assessment 
was throat hoarseness.  Another March 1989 VA medical record 
notes that the veteran has had breathing problems and spasm 
since his surgery.  The assessment was questionable 
constriction of trachea secondary to scarring.  

An April 1989 VA surgical clinic record notes the veteran's 
complaint of hoarseness, feeling of a thickness in his throat 
like a knot, and a very sore throat.  On examination there 
were no gross lesions; but, all throat tissues were somewhat 
edematous.  A June 1989 VA progress note states that the 
veteran complained of a chronic ear problem.  Examination 
revealed a 2 cm submental lymph node, nonacute, nontender.  
The impression was submental neck mass.  

The July 1994 VA examination report notes the veteran's 
experiences of choking, difficulty swallowing, and always 
spitting up stuff.  A lymph node to the right of his scar was 
noted.  During the VA examination the examiner noted that the 
veteran constantly acted like he needed to swallow or spit 
up.  However, the VA examiner stated that there was no 
etiological nexus between the current findings and/or 
complaints and the veteran's service-connected disability.  

The March 2005 VA examiner, who is the same examiner who 
conducted the July 1994 VA examination, opined that the 
veteran does not have a throat condition.  The examiner 
pointed out that the lymph nodes found during the July 1994 
VA examination were no longer present, and that the veteran 
admitted that his choking sensation only occurred when he was 
feeling nervous.  Recent treatment records note the veteran 
complained of occasionally choking on food.  A CT/PET scan in 
2008 revealed a small hiatal hernia.

The Board notes that the VA examiner who conducted both the 
July 1994 and March 2005 examinations did not indicate that 
he reviewed the claims file prior to examination of the 
veteran.  In this regard, the VA examiner did not acknowledge 
the veteran's similar complaints of nervous choking in 
service in February 1952.  As such, a new VA examination is 
in order.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).




Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dating 
since September 2008 from the Salem, 
Virginia VA healthcare system.

2.  Schedule the veteran for a VA throat 
examination to determine the nature and 
etiology of any current hoarseness or 
throat disorder.  The claims folder must 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail.  

Based upon a review of the claims folders 
the examiner should determine whether the 
veteran suffers from chronic hoarseness 
or throat disorder, and identify any 
objective evidence of such.  The examiner 
should also provide an opinion whether it 
is at least as likely as not (50 percent 
probability or greater) that any chronic 
hoarseness or throat disorder arose 
during service, is related to service, or 
is related to the veteran's service-
connected reactive lymph nodes, status 
post excision, midline mandibular area.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  

3.  Thereafter, the RO/AMC should 
readjudicate the veteran's claim.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


